Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 1989, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record supports the conclusion that claimant refused to cooperate with his employer’s request to detail the steps he took to complete a particular assignment. His union representative was present and claimant declined to comply with the request. Under these circumstances, and given claimant’s past history of performance with the employer, the decision disqualifying him from receiving unemployment insurance benefits due to misconduct was supported by substantial evidence (see, Matter of Centineo [Levine], 53 AD2d 759).
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.